DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               GEICO GENERAL INSURANCE COMPANY,
                           Appellant,

                                     v.

              HALLANDALE BEACH ORTHOPEDICS, INC.,
                    a/a/o FRITZNIE JARBATH,
                            Appellee.

                              No. 4D21-206

                            [August 18, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert W. Lee, Judge; L.T. Case Nos.
062016SC022348AXXXCE and 062018AP025322AXCCCE.

  Michael A. Rosenberg, Peter D. Weinstein, and Adrianna de la Cruz-
Muñoz of Cole, Scott & Kissane, P.A., Plantation, for appellant.

  David B. Pakula of David B. Pakula, P.A., Pembroke Pines, and Gary
Marks of Marks & Fleischer, Fort Lauderdale, for appellee.

KUNTZ, J.

   Geico General Insurance Company appeals the county court’s
summary judgment order. We only address whether the insurance policy
required Geico to pay 100% of the amount billed by the provider,
Hallandale Beach Orthopedics, Inc.

    “The Florida PIP statute authorizes insurers to limit reimbursement to
80% of an amount set by a fee schedule, see § 627.736(5)(a)1.a.–f., by
electing to do so in its policy, see § 627.736(5)(a) 5.” Geico Indem. Co. v.
Muransky Chiropractic P.A., No. 4D21-457, 2021 WL 2584107, at *3 (Fla.
4th DCA June 24, 2021). In Muransky, we held that “under the PIP
statute, if the billed amounts are less than 80% of the fee schedule, the
insurer may pay the billed amounts in full or pay the 80% reimbursement
rate of maximum charges.” Id. at *4 (citing Geico Indem. Co. v. Accident &
Inj. Clinic, Inc., 290 So. 3d 980, 984 (Fla. 5th DCA 2019)).
    Our holding in Muransky is binding on this case. In re Rule 9.331,
Determination of Causes by a Dist. Ct. of Appeal En Banc, Fla. R. App. P.,
416 So. 2d 1127, 1128 (Fla. 1982). But the facts of this case require a
different outcome.

    In Muransky, the record established that the provider billed an amount
less than 80% of 200% of the applicable statutory fee schedule. 2021 WL
2584107, at *1. As a result, in that case, the answer to the legal question
was dispositive. Here, the record does not establish whether the amount
billed was less than 80% of 200% of the statutory fee schedule. For this
reason, we reverse the court’s judgment and remand for further
proceedings. If the amount billed was less than 80% of 200% of the fee
schedule, the ultimate result will be the same as in Muransky.

   Reversed and remanded.

DAMOORGIAN and ARTAU, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2